FULMER, Judge.
The defendant, Sylvester Reddick, appeals his conviction for resisting an officer with violence, a violation of section 843.01, Florida Statutes (1995). We affirm the defendant’s conviction without discussion. However, we reverse his sentence and remand for resen-tencing.
The defendant asserts, and the state concedes, that the trial court erred by imposing a state prison sentence. Because the defendant’s offense was committed on March 2, 1995, his sentence is governed by the sentencing guidelines scoresheet found at Florida Rule of Criminal Procedure 3.990. See Amendments to Florida Rules of Criminal Procedure Re Sentencing Guidelines, 628 So.2d 1084, 1084 (Fla.1993) (stating that rule 3.990 applies to offenses committed on or after January 1, 1994). The sentencing computation section of the scoresheet provides that the trial court may impose a state prison sanction only if the total sentence points exceed 40. The sentencing guidelines scoresheet prepared in this case shows a total score of 28.6 points. The scoresheet does not reflect application of either the 1.5 or 2.0 law enforcement protection multiplier or a sentence computation increase using the 1.15 multiplier. Therefore, the trial court was without authority to impose a state prison sentence. Accordingly, we reverse the sentence and remand for resentencing.
Affirmed in part, reversed in part and remanded.
CAMPBELL, A.C.J., and SCHOONOVER, J., concur.